               Case 2:18-cr-00059-MCE Document 55 Filed 09/17/20 Page 1 of 2


 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160
   Email: defense@dinasantos.com
 4

 5 Attorney for:
   Celeste Pang
 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                         CASE NO. 18-00059 MCE
10
                                  Plaintiff,           STIPULATION AND ORDER TO CONTINUE J&S
11                                                     TO 12/17/20 AT 10:00 A.M.
                            v.
12
     CELESTE PANG,
13                                Defendant

14
                                                STIPULATION
15
             Plaintiff United States of America, by and through its counsel of record, Cameron Desmond, and
16
     Defendant Celeste Pang, represented by Attorney Dina Santos, hereby stipulate to continue the date for
17
     Judgement and Sentencing to December 17, 2020, at 10:00 a.m. Probation will be notified of the new
18
     date.
19
             IT IS SO STIPULATED.
20
     Dated: September 16, 2020                              MCGREGOR SCOTT
21                                                          United States Attorney

22
                                                            /s/ Cameron Desmond
23                                                          CAMERON DESMOND
                                                            Assistant United States Attorney
24

25
     Dated: September 16, 2020                                 /s/ Dina L. Santos
26                                                      DINA L. SANTOS, ESQ.
                                                        Attorney for CELESTE PANG
27

28
                                                        1

30
              Case 2:18-cr-00059-MCE Document 55 Filed 09/17/20 Page 2 of 2


 1
                                                   ORDER
 2
            Pursuant to stipulation, and good cause appearing, IT IS HEREBY ORDERED THAT the date
 3
     for Judgement and Sentencing is continued to December 17, 2020, at 10:00 a.m.
 4
            IT IS SO ORDERED.
 5

 6
     Dated: September 16, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2

30
